Citation Nr: 1227433	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 05-38 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for osteochondroma of the right distal femur (claimed as a right knee disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her father


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to January 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for osteochondroma of the right distal femur and assigned a 10 percent evaluation, effective January 30, 2004. The Veteran appealed the assigned evaluation.

In January 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO. A transcript of the hearing has been associated with the record. The claim was remanded in August 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that given the Veteran's continued complaints of pain and lay statements regarding her continued right knee pain, referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. §§  3.321(b)(1), 4.16(b). Colayong v. West, 12 Vet.App. 524, 536 (1999) ("Where there is evidence in the record that shows exceptional or unusual circumstances ... the Board must specifically adjudicate the issue of whether an extraschedular-rating analysis is appropriate."); see Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Additionally, any outstanding, relevant VA and private treatment records must be sought by the RO/AMC. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all outstanding records of VA and non-VA health care providers who have treated her for right knee complaints.

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include any additional VA treatment records dated after May 2011.

* The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO/AMC.

2. The Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of the claim for a higher rating for osteochondroma of the right distal femur on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b). The reviewer's attention is drawn to the following:




* A July 2002 service treatment record in which the Veteran sought treatment for right knee pain during basic training;

* An August 2004 VA joints examination report, in which the Veteran reported right knee pain; severe pain during flare-ups, which occurred after walking one flight of stairs or walking one block, lasted for 18 hours, and caused her to lose 25 percent of the function in her right knee;

* February 2005 VA treatment notes in which the Veteran described throbbing right knee pain after walking for long distances;

* A May 2005 VA joints examination report, in which the Veteran reported continued pain in her right leg after prolonged walking, including walking across campus at school five days per week, and standing greater than 30 minutes; she indicated that she had "significant limitation of motion and functional impairment" during acute flare-ups of pain; and she stated that she took sick leave from school five or six times during the previous 12 months due to her right knee pain;

* A February 2006 hearing transcript, in which the Veteran testified that she was unable to care for her newborn child at times due to her right knee swelling and pain; 

* The February 2006 hearing transcript, in which the Veteran reported she had knee pain after walking from class to class on her college campus, and the Veteran's father's testimony that he witnessed the Veteran limping to his car when he picked her up after college classes;

* The February 2006 hearing transcript, in which the Veteran indicated that she had previously fallen due to her right knee disability, relating that severe pain and weakness caused her knee to give out, and she had difficulty climbing stairs;

* A March 2006 VA bones examination report, in which the Veteran rated her right knee pain as 6 out of 10 in severity, indicated that she fell approximately once per week, and had flare-ups after standing or sitting for longer than 15 minutes;

* The March 2006 VA bones examination report, in which the Veteran reported that she had missed the maximum allowable absences from school due to her right knee pain;

* A May 2006 statement from A. M. G., in which the Veteran's work-study coworker stated that she observed the Veteran had difficulty walking and complained of severe pain and swelling in her knee "quite often";

* A May 2006 statement from P. A. B., in which the Veteran's work-study supervisor reported that the Veteran left work early or did not report to work due to pain and throbbing in her right knee, and she witnessed the Veteran limping due to her right knee pain;

* A June 2006 VA opinion, in which the examiner opined that the Veteran's right knee disability caused no incapacitation;

* A March 2008 private treatment note, in which Bryan L. Lane, D.O., noted that the Veteran complained of difficulty ascending and descending stairs and hills;

* A June 2009 hearing transcript, in which the Veteran testified that her knee swelled after shifts as a candy packager which required her to stand for long periods of time on a concrete floor; 

* The June 2009 hearing transcript, in which the Veteran indicated that her knee pain increased throughout her work day and her knee buckled when she moved candy and boxes down a conveyer belt;

* The June 2009 hearing transcript, in which the Veteran reported that she occasionally called her supervisor for permission to leave her shift early or to go sit and rest her knee;

* The June 2009 hearing transcript, in which the Veteran's father testified that the Veteran was unable to ascend or descend stairs; 




* A July 2009 VA treatment note, in which the Veteran reported that she fell approximately once or twice per week due, in part, to her knee pain, and she walked with an unsteady gait for short distances;

* A September 2010 VA joints examination report, in which the Veteran reported that her pain increased from 6 out of 10 in severity in the morning to 10 out of 10 in severity by the end of the day;

* The September 2010 VA joints examination report, in which the Veteran reported that she had lost 20 days of work in the previous 12 month period due to pain in her knees; and

* The September 2010 VA examiner's opinion that the Veteran's right knee disability caused significant effects on her employment and resulted in increased absenteeism, and affected her usual daily activities.

3. If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


